     Case 2:20-cv-02408-JAM-KJN Document 4 Filed 01/21/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   LEVI GARCIA STRANGE,                                No. 2:20–cv–2408–JAM–KJN PS

12                       Plaintiff,                      FINDINGS AND RECOMMENDATIONS TO
                                                         DISMISS WITHOUT PREJUDICE
13           v.
14   U.S. ARMY, et al.,
15                       Defendants.
16

17           On December 4, 2020, plaintiff filed a complaint and motion for leave to proceed in forma

18   pauperis under 28 U.S.C. § 1915 (authorizing the commencement of an action “without

19   prepayment of fees or security” by a person that is unable to pay such fees). (ECF Nos. 1, 2.)

20   The court found plaintiff’s application deficient, and ordered him to supplement his declaration

21   by December 30, 2020. (ECF No. 3.) The deadline has now passed without a response.

22           Further, plaintiff’s complaint alleging a tort against the U.S. fails to allege facts

23   concerning participation in an administrative process. See Gillespie v. Civiletti, 629 F.2d 637,

24   640 (9th Cir. 1980) (“The timely filing of an administrative claim . . . should be affirmatively

25   alleged in the complaint.”). The court included in its IFP order a command for plaintiff to

26   indicate whether he has participated in any administrative process, as required by the Federal Tort

27   Claims Act. (See id.) Plaintiff’s failure to respond leaves the court without subject matter

28   jurisdiction.
                                                        1
     Case 2:20-cv-02408-JAM-KJN Document 4 Filed 01/21/21 Page 2 of 2


 1               Given plaintiff’s non-responsiveness and the deficiencies in plaintiff’s filings, the court

 2   recommends plaintiff’s complaint be dismissed for lack of subject matter jurisdiction. See, e.g.,

 3   Mendoza v. United States, 661 F. App'x 501, 501–02 (9th Cir. 2016) (finding the district court

 4   “properly dismissed Mendoza’s FTCA claim for lack of subject matter jurisdiction because

 5   Mendoza failed to allege administrative exhaustion under the FTCA.”) (citing Gillespie, 629 F.2d

 6   at 640).

 7                                            RECOMMENDATIONS

 8               Accordingly, IT IS HEREBY RECOMMENDED that:

 9               1. Plaintiff’s application to proceed in forma pauperis be DENIED;

10               2. Plaintiff’s complaint be DISMISSED WITHOUT PREJUDICE for failure to allege

11                  administrative exhaustion; and

12               3. The Clerk of the Court be directed to CLOSE this case.

13   These findings and recommendations are submitted to the United States District Judge assigned to

14   the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen (14) days after

15   being served with these findings and recommendations, plaintiff may file written objections with

16   the court. Such a document should be captioned “Objections to Magistrate Judge’s Findings and

17   Recommendations.” Plaintiff is advised that failure to file objections within the specified time

18   may waive the right to appeal the District Court’s order. Turner v. Duncan, 158 F.3d 449, 455

19   (9th Cir. 1998); Martinez v. Ylst, 951 F.2d 1153, 1156-57 (9th Cir. 1991).

20   Dated: January 21, 2021
21

22
     stra.2408
23

24

25

26
27

28
                                                           2
